Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 3/22/2021 has been entered.  Claims 1, 3-10, 13, 14, 16-18 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 13, 14, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2010/0182265 to Kim in view of U.S. Publication 2013/0246576 to Wogsberg and U.S. Publication 2009/0309808 to Swingler and U.S. Publication 2012/0159386 to Kang.

Regarding claims 1, 10, and 14, Kim teaches a method, comprising: 
receiving a first input to the device (see Fig. 5 and paragraphs 57-60 describing tapping an icon) having at least first and second displays, wherein the device is in a portrait dual display orientation with the first and second displays visible by a user (see Figs. 1 and 5 and paragraphs 22-28);
executing a gallery function comprising a grid of selectable thumbnails associated with pictures and videos (see Fig. 5 and paragraphs 57-60 describing displaying a file menu for video file icons);
displaying the gallery function across at least one of the first and second displays (see Fig. 5);
receiving a selection of a video in the gallery function (see paragraphs 37 and 80);
in response to the selection, executing a video player of the gallery function (see paragraphs 37 and 80);
displaying a video with the video player in a first window across at least a portion of the first display (see paragraphs 37 and 80);
displaying a second window or desktop on the second display (see paragraph 32);
receiving a second input (see Fig. 5 and paragraphs 57-60 describing dragging).
Kim does not explicitly teach indicating a movement of the first window displaying the video from the first display to at least a portion of the second display;
moving, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, the first window comprises a first portion displayed on the first display and a second portion displayed on the second display, and wherein the first 
during the moving of the first window, increasing the size of the second portion of the first window on the second display and moving the icon in conjunction with the second input while decreasing the size of the first portion of the first window on the first display.
However, Wogsberg teaches indicating a movement of the first window displaying the video from the first display to at least a portion of the second display (see Fig 2 and paragraphs 39, 40, 43, 47, 50, 58, 59, 88, 170, and 177 discussing moving the video window 204A across multiple displays in a display wall);
moving, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, the first window comprises a first portion displayed on the first display and a second portion displayed on the second display, and wherein the first portion of the first window continues to display the video (see Fig 2 and paragraphs 39, 40, 43, 47, 50, 58, 59, 88, 170, and 177 discussing moving the video window 204A across multiple displays in a display wall);
It would have been obvious to combine the resizing or moving of an video window across multiple display walls as taught by Wogsberg with the foldable display of Kim for the purpose of allowing a user to move a video using a known method across adjacent video walls to a foldable multiple display tablet device.
Kim in view of Wogsberg does not explicitly teach while the second portion of the first window does not display the video and the video is replaced in the second portion of the first window with a graphical india of movement of the first window; and

However, Swingler teaches while the second portion of the first window does not display the video (see Figs. 5, 6 and paragraphs 54, 55 and 58 describing the buffer 614 is used for displaying in the portion 506 in the second display during a quick fast dragging of the moving picture window), 
during the moving of the first window, increasing the size of the second portion of the first window on the second display and moving the icon in conjunction with the second input while decreasing the size of the first portion of the first window on the first display (see Figs. 5 and 6 and paragraphs 54 and 55 regarding dragging the window, and paragraphs 67 and 68 regarding the icon displayed for the window back buffer). 
Swingler doesn’t explicitly teach and the video is replaced in the second portion of the first window with an icon indicating movement of the first window, however, Swingler is very close.  See Fig. 8A and paragraphs 67 and 68 as well as 54 and 55 regarding selecting an icon to be displayed in the new window back buffer for the portion of the window that is moved into a new display from dragging or resizing a window.  Swingler doesn’t explicitly discuss a video being reduced to an icon.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the not displaying the exact video on one or more displays while being moved or resized as taught by Swingler with the multiple display tablet of Wogsberg for the purpose of using a memory efficient buffering technique from another video implementation to improve the Kim in view of Wogsberg device when the video file is being resized or moved across multiple display windows.
Kim in view of Wosberg and Swingler does not explicitly teach the moved/scaled video being reduced to an icon.

It would have been obvious to a person having ordinary skill in the art to combine the visual of the video window being reduced to an icon with the buffers for moving a window through multiple displays as taught by Kim in view of Wosberg and Swingler, which have all the structure of the claimed invention, for the purpose of displaying the representative icon in the second screen’s portion for the moving video image using a known visual technique on the GUI for predictable results.

Claim 10 is rejected the same, and the additional limitation of the second display associated with a second gesture capture region is taught by Kim in paragraphs 25-27 and memory/processor of Claims 10 and 14 are taught by Kim in paragraphs 35-36.

Regarding claims 3 and 16, Kim in view of Wogsberg and Swingler and Kang teaches the method/CRM of claims 2 and 15.  Wogsberg teaches further comprising, after completely moving the first window to the second display, displaying the video in the first window displayed on the second display (see paragraphs 39, 40, 43, 47, 50, 58, 59, 88, 170, and 177). 

Regarding claims 4 and 17, Kim in view of Wogsberg and Swingler and Kang teaches the method/CRM of claims 2 and 42.  Swingler teaches wherein during the moving of the first window, the second portion of the first window displayed on the second display is a visual indicia of the movement (see paragraphs 54 and 55 buffer 614).


Regarding claim 6, Kim in view of Wogsberg and Swingler and Kang teaches the method of claim 5.  Wogsberg teaches wherein the first portion of the first window moves off of the first display, and wherein at least a portion of another window or desktop on the first display is uncovered as the first window moves onto the second display (see Fig. 2).

Regarding claim 7, Kim in view of Wogsberg and Swingler and Kang teaches the method of claim 1.  Wogsberg teaches further comprising: 
after completely moving the first window to the second display, receiving a third input (see paragraphs 39, 40, 43, 47, 50, 58, 59, 88, 170, and 177 discussing resizing the video window 204A across multiple displays in a display wall);
determining that the third input is an expansion of the first window displaying the video to cover both the first display and the second display in a full screen mode (see rejection of independent claims and Wogsberg resizing window which can be resized to cover both display screens fully in the maxed out configuration); and
expanding the first window displaying the video to cover the first and second displays, wherein the video continues to be displayed as the first window expands (see rejection of independent claims 

Regarding claim 8, Kim in view of Wogsberg and Swingler and Kang teaches the method of claim 6.  Wogsberg teaches wherein the first and second displays are on a common first screen (see paragraph 40). 

Regarding claim 9, Kim in view of Wogsberg and Swingler and Kang teaches the method of claim 6.  Kim teaches wherein the first display is on a first screen, and the second display is on a different second screen (see Fig. 5 and paragraph 37 if the icon is a control button and the video is expanded to full screen capacity/mode then the icon will be covered and thus not shown), wherein a first display controller is associated with the first display and a second display controller is associated with the second display, and wherein the first and second display controllers are operable to receive touch inputs to the first and second displays and send signals to the first and second displays to control the output of the first and second displays (see Fig. 2 and paragraph 31). 

Regarding claim 13, Kim in view of Wogsberg and Swingler and Kang teaches the device of claim 10.  Kim teaches wherein the processor is further programmed to:
display the video, after completing the movement of the first window to the second display, in the first window on the second display (see paragraph 32);
receive a third input (see paragraphs 46 and 47);
determine that the third input is an expansion of the first window to cover both the first display and the second display in a full screen mode (see paragraphs 46 and 47); and
.

Response to Arguments

Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Swingler in paragraphs 66-69 teaches reducing the buffered content for a moving video to a representative icon in the new window back buffer.  Swindler paragraphs 54 and 55 and Fig. 6 teaches buffering the moving image window for the different displays which have different capabilities to display the content during the move.  Swindler teaches that the window grows in the second display and shrinks in the first display as the window is moved, and also that content is displayed differently because of the buffers.  New window back buffer can display an icon rather than a scaled down image of the scaled down buffer.  The capabilities of the buffer are different based on each display and the first display can continue to display the contents (see paragraph 53), which are playback video, in the claims, as taught and supported by Wosberg and Kang.  Kang is offered to support further that the video that is being resized/moved can be paused and replaced with an icon during the move.  Swindler has all of the capabilities to deliver on displaying moving video in the first window of the first screen and an icon in the second window of the second screen.  For at least these reasons, the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625